Citation Nr: 0513317	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1957 until June 
1959.

This matter came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
August 2003 determination by the Pittsburgh, Pennsylvania 
Regional Office (RO) that denied the appellant's claim for 
entitlement to nonservice-connected pension benefits.

In a written presentation to the Board in April 2005, the 
veteran's representative made reference to claims for service 
connection for residuals of gunshot wounds to the left little 
finger, pes planus and residuals of appendectomy.  These 
matters are referred to the RO for initial adjudication.  


FINDING OF FACT

The veteran had no active service during a recognized period 
of war.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for nonservice-connected disability pension benefits. 38 
U.S.C.A. §§ 101(29), 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, include an enhanced duty on the part of VA to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim and for VA benefits, and to assist 
claimants in the development of their claims. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the VCAA is not applicable to 
cases, such as this one, in which the law, rather than the 
evidence, is dispositive. See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003).  

VA's General Counsel has, similarly held that under 38 
U.S.C.A. § 5103(a), VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  The 
General Counsel has held with regard to 38 U.S.C.A. § 5103A, 
that VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59,989 (2004).  The General Counsel specifically commented 
that an examples of such a claim would include a claim for 
pension based on wartime service by a veteran whose DD-214 
does not show the requisite service during a period of war as 
defined in 38 C.F.R. § 3.2.  Id.

In the instant case the veteran's DD-214 shows that he had no 
wartime service.  Because the veteran's claim is not capable 
of substantiation, VA has no further duty to notify him of 
the evidence needed to substantiate his claim, or to assist 
him in obtaining additional evidence.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); see 
also 38 C.F.R. § 3.159 (2004) ("[c]ircumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to: (1) The 
claimant's ineligibility for the benefit sought because 
of...lack of legal eligibility;...(3) An application 
requesting a benefit to which the claimant is not entitled as 
a matter of law."

Pertinent Law and Regulations

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct. 
38 U.S.C.A. § 1521(a).

The provisions of 38 C.F.R. § 3.3, in pertinent part, clarify 
that pension for veterans is a benefit payable by the 
Department of Veterans Affairs to veterans of a period of war 
because of nonservice-connected disability or age.  The 
qualifying periods of war for this benefit are the Mexican 
Border period, World War I, World War II, the Korean 
conflict, the Vietnam era, and the Persian Gulf War.  Basic 
entitlement exists if a veteran: (i) served in the active 
military, naval, or air service for 90 days or more during a 
period of war (38 U.S.C.A. § 1521(j)); (ii) served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability (38 U.S.C.A. § 1521 (j)); (iii) 
served in the active military, naval or air service for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war (38 U.S.C.A. § 1521(j)); or 
(iv) served in the active military, naval, or air service of 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war (38 
U.S.C.A. § 1521(j)); and (v) is permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct; and (vi) meets the net 
worth requirements under 38 C.F.R. § 3.274 (2004) and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in § 3.23 (2004). 38 C.F.R. 
§ 3.3(a)(3).

The periods of wartime service are defined in 38 C.F.R. § 3.2 
(2004).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 
2002 & Supp. 2004); 38 C.F.R. § 3.6(a) (2004).

Factual Background & Legal Analysis

The record reveals that the veteran had active service from 
May 1957 until June 1959.  This period is not included in any 
of the defined periods of war listed in 38 U.S.C.A. § 101(6)-
(9), (29), (30), (33) (West 2002); 38 C.F.R. § 3.2.  The 
Board has carefully considered his detailed statement in the 
records, to include the veteran's belief that he is entitled 
to nonservice-connected pension based on claimed involuntary 
active and/or inactive reserve status in which he could have 
been recalled to active duty at any time during the Vietnam 
conflict build-up.

The law is clear, however, that for purposes of VA 
compensation benefits, the "Vietnam era" means (a) the 
period beginning on February 28, 1961 and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam during that period, and (B) the period beginning on 
August 5, 1964, and ending on May 7, 1975, in all other 
cases.  38 U.S.C.A. § 101(29).  

The veteran does not qualify for Vietnam War era service 
under either of these scenarios as his active duty service 
was not during a recognized period of war.  Therefore, he 
does not meet the eligibility requirements for disability 
pension benefits.  Although he may have been subject to call 
up for active duty, the veteran was not in fact called up for 
such duty during a defined wartime period.

Accordingly, the Board finds that the veteran does not meet 
any of the requirements for basic eligibility for nonservice-
connected disability pension benefits and his appeal must be 
denied.  Without the qualifying service, there is no legal 
basis on which to grant entitlement to a pension.  In a case 
where the law and not the evidence is dispositive, the claim 
must be denied or the appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected disability pension is 
denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


